UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HEATHMOUNT A.E. CORPORATION, a          
Canadian corporation,
                  Plaintiff-Appellee,
                 v.
TECHNODOME.COM, an Internet
domain name;
DESTINATIONTECHNODOME.COM, an                    No. 01-1153
Internet domain name,
             Defendants-Appellants,
UNITED STATES OF AMERICA,
                        Intervenor.
NETWORK SOLUTIONS, INCORPORATED,
                   Amicus Curiae.
                                        
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
              James C. Cacheris, Senior District Judge.
                          (CA-00-714-A)
                      Argued: December 6, 2001
                      Decided: January 10, 2002
   Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


                             COUNSEL
ARGUED: Eric Christopher Grimm, CYBERBRIEF, P.L.C., Ann
Arbor, Michigan, for Appellants. Alisa Beth Klein, Appellate Staff,
2            HEATHMOUNT A.E. CORP. v. TECHNODOME.COM
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Intervenor. Philip Louis Sbarbaro, NETWORK
SOLUTIONS, INC., Dulles, Virginia, for Amicus Curiae. ON
BRIEF: Cindy Cohn, ELECTRONIC FRONTIER FOUNDATION,
San Francisco, California, for Appellants. Stuart E. Schiffer, Acting
Assistant Attorney General, Kenneth Melson, United States Attorney,
Mark B. Stern, Appellate Staff, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Intervenor.
Brian A. Davis, NETWORK SOLUTIONS, INC., Dulles, Virginia;
Timothy B. Hyland, LEFFLER & HYLAND, P.C., Fairfax, Virginia,
for Amicus Curiae.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Heathmount A. E. Corp. brought this in rem action against two
domain names, Technodome.com and Destinationtechnodome.com,
pursuant to the Anticybersquatting Consumer Protection Act of 1995,
15 U.S.C.A. § 1125(d) (West Supp. 2001).

   Heathmount, a Canadian corporation, alleged that beginning in
1997 it used "Technodome" and "Destination: Technodome" as trade-
marks and service-marks. Heathmount further alleged that in June
1998, Elliott Salmons, a Canadian resident, registered the two domain
names in Virginia with Network Solutions, Inc., "in bad faith in an
attempt to profit from use of Plaintiff’s marks either to extort money
from Heathmount or for sale to potential users which wish to take
advantage of Heathmount’s trademarks." Prior to filing an answer, the
defendant domain names moved to dismiss, inter alia, on jurisdic-
tional and constitutional grounds. The district court denied the motion
to dismiss and certified the case for interlocutory appeal; we then
granted permission to appeal.
              HEATHMOUNT A.E. CORP. v. TECHNODOME.COM                     3
   Subsequently, Heathmount moved to dismiss the appeal as moot,
representing that it had abandoned the trademarks that formed the
basis for its suit. Prior to oral argument or full briefing, a panel of this
court denied that motion. However, that ruling does not bind us. See
CNF Constr., Inc. v. Donohue Constr. Co., 57 F.3d 395, 397 n.1 (4th
Cir. 1995).

   We have now had the benefit of full briefing and oral argument, in
which Heathmount did not participate but in which the United States,
as intervernor, did. We have been informed by the United States,
without contradiction from the appellants, that Heathmount has
already filed a motion in the district court to dismiss its complaint,
pursuant to Fed. R. Civ. P. 41(a)(1). Upon remand, Rule 41 requires
the district court to dismiss the complaint because Heathmount filed
its motion to dismiss before the domain names filed an answer to the
complaint. For these reasons, the appeal is moot, and so is

                                                             DISMISSED.